Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 04/22/2022 communications in the application of Lin et al. for the "METHOD AND APPARATUS FOR UE POWER SAVING IN RRC_IDLE/INACTIVE STATE" filed 10/05/2020.  This application Claims Priority from Provisional Application 62912379, filed 10/08/2019, and Claims Priority from Provisional Application 62980617, filed 02/24/2020.  The amendment and response have been entered and made of record.  Claims 3, 5-6, 10, 12-13, 18-19 have been canceled, claims 1-2, 4, 7-9, 11, 14-17, 20 have been amended, and new claims 21-24 have been added.  The amendment to the claims have changed the scope of the claims and will be examined as follows.  Claims 1-2, 4, 7-19, 11, 14-17, 21-24 are pending in the present application. 
Remarks
2.	Applicant’s amendment to the pending claims have been considered but are moot in view of the new ground(s) of rejection, and will be examined as discussed below.  Furthermore, the amendment to the claims filed 04/22/2022 have changed the scope of the claims, and will be examined in view of the newly discovered reference to Ingale et al.(US#10,694,460) as follows.  

3.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

4.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

5.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Liu et al. (US#10,834,699) in view of Jung et al. (US#10,560,901) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.      Claims 1, 2, 4, 8, 9, 11, 15-17, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US#10,834,699) in view of Ingale et al..(US#10,694,460).
Regarding claims 1, 8, the references disclose a novel system and apparatus for power saving operation in an RRC idle/inactive state of the UE/BS, according to the essential features of the claims.  Liu et al. (US#10,834,699) discloses a user equipment (UE)/Base Station (BS) comprising: transmitting/receiving a system information block (SIB) including configuration information on at least one reference signal (RS) resource set (see Figs. 1- 2; Col. 12, line 43 to Col. 13, line 32 & Col. 17, lines 41-56: receiving device e.g., a UE 115, which may be an example of a mmW receiving device for receiving paging message 205 indicating a change in system information SIB); transmitting/ receiving downlink control information (DCI) associated with a paging-radio network temporary identification (P-RNTI), the DCI indicating an availability for the at least one RS resource set; and transmitting/receiving an RS according to at least one available RS resource set indicated by the DCI (see Fig. 2; Col. 17, lines 41-56 :  paging messages 205 may be sent using POs of a downlink control channel, where the downlink control channel may be a PDCCH).
However, the disclosure of Liu et al. (US#10,834,699) does not explicitly teach the claimed P-RNTI associated with the DCI.  In the same field of endeavor, Ingale et al. (US#10,694,460) discloses a method and system for System Information (SI) acquisition in the wireless communication system, in which system information change indication, Area-Id/SAID and one or more SCIs associated with system information is included in (e)PDCCH indicating the paging message i.e. included in DCI of (e)PDCCH masked/addressed with P-RNTI (Col. 13, lines 63-67).
Regarding claims 2, 9, the reference further teach wherein the SIB further includes information on at least one synchronization signal block (SSB), and wherein each of the at least one SSB is quasi co-located with each of the at least one RS resource set, respectively (Liu et al.: Fig. 1; Col. 12, line 43 to Col. 13, line 32: A receiving device (e.g., a UE 115, which may be an example of a mmW receiving device) may try multiple receive beams when receiving various signals from the base station 105, such as synchronization signals, reference signals, beam selection signals, or other control signals).
Regarding claims 4, 11, the reference further teach wherein the SIB further includes information on a number of RS resources in each of the at least one RS resource set (Liu et al.: Fig. 2; Col. 17, lines 41-56).
Regarding claims 15-17, 21-23, they are method claims corresponding to the apparatus claims 1, 2, 4, 8, 9, 11 discussed above. Therefore, claims 15-17, 21-23 are analyzed and rejected as previously discussed with respect to claims 1, 2, 4, 8, 9, 11 above.
One skilled in the art would have recognized the need for effectively and efficiently facilitating power saving operation in an RRC_idle/inactive state of the UE/BS, and would have applied Ingale’s  fallback mode for wake-up signal (WUS) receivers utilizing DCI of PDCCH masked/addressed with P-RNTI into Liu’s fallback mode for wake-up signal (WUS) receivers.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Ingale’s method and system for system information acquisition in wireless communication system into Liu’s fallback mode for wake up signal receivers with the motivation being to provide a method and system for UE power saving operation in RRC idle/inactive state.
Allowable Subject Matter
9.	Claims 7, 14, 20, 24 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the RS resources are mapped to different orthogonal frequency division multiplexing (OFDM) symbols in a time domain and same resources blocks (RBs) in a frequency domain, and wherein the RS resources are associated with a single antenna port, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
12.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

13.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 19, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477